SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials DAEGIS INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Daegis Inc. 1420 Rocky Ridge Drive, Suite 380 Roseville, CA 95661 August 29, 2011 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Stockholders of Daegis Inc. to be held on September 29, 2011 at 9:00 a.m., Pacific Time, at Daegis Inc., 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661. At the meeting, shareholders will vote on two proposals: (1) the election of six members to the board of directors; and (2) to ratify the appointment of Grant Thornton LLP as Daegis’ independent auditors for fiscal 2012. Your board of directors recommends a vote “FOR” both of these proposals. Your vote is important and we encourage you to vote promptly. After reading the proxy statement, please promptly mark, sign and date the enclosed proxy card and return it in the prepaid envelope provided. Alternatively, you may vote your shares via a toll-free telephone number or via the Internet. Instructions regarding all three methods of voting are provided on the proxy card. Over the course of the past year since our June 29, 2010 merger, we have integrated and transitioned the company and we are primed for growth today. We have more than doubled our sales force, invested in marketing with new demand generation and brand awareness programs, launched our managed document review service and integrated our technologies. Based on our product innovation, we expanded our product strategy and will be launching new products to meet client requirements. On July 6, 2011, we changed our name to Daegis Inc. and our stock symbol to DAEG to mark this milestone in our transformation to a leading eDiscovery software and services company. We have repositioned ourselves to take advantage of a high growth, $4 billion market opportunity. Today, we are the eDiscovery company focused on growing revenues and market share with innovative solutions, complemented byour information management division. Our information management business consisting of our software tools, data management, archive and modernization businesses continues to be a stable andintegral part of our company. We continue to take special care of our worldwide customers through excellent customer support and customer driven product enhancements. We have an exciting and promising year ahead. Thank you for your participation and we ask for your support of our proposals. Sincerely, Todd E. Wille President and Chief Executive Officer 1 Daegis Inc. 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD September 29, 2011 Dear Stockholder: You are cordially invited to attend the 2011 Annual Meeting of Stockholders of Daegis Inc. to be held on September 29, 2011, at 9:00 a.m., Pacific Time, at Daegis Inc., 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661, for the following purposes: 1. To elect six (6) members of the board of directors to hold office until the 2012 Annual Meeting of Stockholders and until their respective successors are duly elected and qualified. 2. To ratify the appointment of Grant Thornton LLP as Daegis’s independent auditors for the fiscal year ending April 30, 2012. 3. To transact such other business as may properly come before the meeting. These items of business are more fully described in the Proxy Statement that accompanies this Notice. Stockholders of record at the close of business on August 8, 2011, are entitled to notice of, and to vote at, this meeting and any adjournments or postponements thereof. For ten days prior to the meeting, a complete list of the stockholders entitled to vote at the meeting will be available for examination by any stockholder for any purpose relating to the meeting during ordinary business hours at our principal offices located at 1420 Rocky Ridge Drive, Suite 380, Roseville, California, 95661. Sincerely, Steven D. Bonham Secretary Roseville, California August 29, 2011 PLEASE MARK, DATE AND SIGN THE ENCLOSED PROXY CARD AND PROMPTLY RETURN IT IN THE ACCOMPANYING POSTAGE-PAID ENVELOPE TO ASSURE THAT YOUR SHARES ARE REPRESENTED AT THE MEETING. ALTERNATIVELY, YOU MAY VOTE YOUR SHARES VIA TELEPHONE OR THE INTERNET, AS DESCRIBED IN THE ACCOMPANYING MATERIALS. IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE, YOU MUST OBTAIN FROM THE RECORD HOLDER A PROXY ISSUED IN YOUR NAME. PROXIES ARE REVOCABLE, AND IF YOU ATTEND THE MEETING, YOU MAY CHOOSE TO VOTE IN PERSON EVEN IF YOU HAVE PREVIOUSLY VOTED YOUR SHARES. 2 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 29, 2011: Our Proxy Statement is attached. Financial and other information concerning Daegis Inc. is contained in our Annual Report to Stockholders for the fiscal year ended April 30, 2011. A complete set of proxy materials relating to our annual meeting is available on the Internet. These materials, consisting of the Notice of Annual Meeting, Proxy Statement, Proxy Card and Annual Report to Stockholders, may be viewed at www.proxyvote.com. 3 DAEGIS INC.
